UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormN-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): oMerger xLiquidation oAbandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) oElection of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 11 of this form and complete verification at the end of the form.) 2. Name of fund:Pearl Mutual Funds (the “Trust”) on behalf of each of its series, Pearl Total Return Fund and Pearl Aggressive Growth Fund (each a “Fund”, and collectively, the “Funds”) 3. Securities and Exchange Commission File No.: 811-10261 4. Is this an initial FormN-8F or an amendment to a previously filed FormN-8F? xInitial ApplicationoAmendment 5. Address of Principal Executive Office (include No.& Street, City, State, Zip Code): Pearl Mutual Funds 2610 Park Avenue Muscatine, Iowa52761 6. Name, address, and telephone number of individual the Commission staff should contact with any questions regarding this form: Eric S. Purple, Esq. K&L Gates LLP 1treet, NW Washington, DC 20006 202-778-9220 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Richard R. Phillips, President Pearl Management Company 2610 Park Avenue Muscatine, IA 52761 (563) 288-2773 Mail address: PO Box 209 Muscatine, IA 52761 NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in rules31a-1and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): xManagement company; oUnit investment trust; or oFace-amount certificate company. 9. Subclassification if the fund is a management company (check only one): xOpen-endoClosed-end State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Massachusetts Provide the name and address of each investment adviser of the fund (including subadvisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Pearl Management Company 2610 Park Avenue Muscatine, Iowa52761 Mail Address: PO Box 209 Muscatine, IA 52761 Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: None – the Funds were self-distributed. If the fund is a unit investment trust (“UIT”) provide: N/A (a) Depositor’s name(s)and address(es): N/A (b) Trustee’s name(s)and address(es): N/A 2 Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? oYesxNo If Yes, for each UIT state: Name(s): File No.: 811- Business Address: (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? x YesoNo If Yes, state the date on which the board vote took place:December 3, 2011 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? o Yesx No If Yes, state the date on which the shareholder vote took place: If No, explain: The Trust’s declaration of trust allows for the liquidation of the Funds by a vote of the Board of Trustees without requiring a shareholder vote. See Ex. 23(a)(1) to Pre-Effective Amendment No. 1 to Funds’ Registration Statement on Form N-1A filed January 8, 2001. II. Distributions to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? x Yes o No (a) If Yes, list the date(s)on which the fund made those distributions:October1, 2012 (b) Were the distributions made on the basis of net assets? x Yes o No (c) Were the distributions made pro rata based on share ownership? x Yes o No (d) If No to (b)or (c)above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s)used and explain how it was calculated: 3 (e) Liquidations only: Were any distributions to shareholders made in kind? o Yes x No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: Closed-end funds only: Has the fund issued senior securities? o Yes o No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: Has the fund distributed all of its assets to the fund’s shareholders? x Yes o No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: Are there any shareholders who have not yet received distributions in complete liquidation of their interests? o Yes x No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. Assets and Liabilities Does the fund have any assets as of the date this form is filed? o Yes x No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? o Yes o No Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? o Yes x No 4 If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV. Information About Event(s)Leading to Request For Deregistration (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses:$8,583.00 (ii) Accounting Expenses:$0 (iii) Other expenses (list and identify separately): A.
